Title: From Thomas Jefferson to John Jay, 12 July 1785
From: Jefferson, Thomas
To: Jay, John



Sir
Paris July 12. 1785.

My last letter to you was dated the 17th. of June. The present serves to cover some papers put into my hands by Capt. Paul Jones. They respect an antient matter which is shortly this. While Capt. Jones was hovering on the coast of England in the year 1779. a British pilot, John Jackson by name, came on board him supposing him to be British. Capt. Jones found it convenient to detain him as a pilot and in the action with the Serapis, which ensued, this man lost his arm. It is thought that this gives him a just claim to the same allowance with others who have met with the like misfortune in the service of the United states. Congress alone being competent to this application, it is my duty to present the case to their consideration, which I beg leave to do through you.

Dr. Franklin will be able to give you so perfect a state of all transactions relative to his particular office in France, as well as to the subjects included in our general commission, that it is unnecessary for me to enter on them. His departure, with the separate situation of Mr. Adams and myself will render it difficult to communicate to you the future proceedings of the commission, as regularly as they have been heretofore. We shall do it however with all the punctuality practicable, either separately or jointly as circumstances may require and admit.
I have the honour to be with sentiments of the highest respect Sir Your most obedient & most humble servt.,

Th: Jefferson

